DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: Preliminary amendment filed 09/30/2021 has been received and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-23 of U.S. Patent No. 11,039,219.
Claim 1 of the present application recites, in part “….and the playback time period ends after the rental time period ends”.
The Patent U.S. 11,039,219 discloses in part”….wherein the rental time period ends either: after a time period that is greater than the playback time period, or based on initiation of the playback time period”.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Current Application 17/346,719
Patent No. US 11,039,219
1. A method, comprising:
transmitting, to a computing system from a client device, a request to initiate a rental time period for a content item;
receiving, in response to the request, a response including an indication of a rental time period, wherein initiating playback of the content item is allowed during the rental time period;
receiving, at the client device and during the rental time period, an indication to initiate playback of the content item; and


in response to receiving the indication to initiate playback of the content item, initiating a playback time period, wherein playback of the content item is allowed during the playback time period, and the playback time period ends after the rental time period ends.





2. The method of claim 1, further comprising transmitting, to the computing system, a request for the content item.

3. The method of claim 2, wherein the request for the content item comprises a request to stream the content item.






4. The method of claim 1, further comprising:
receiving an indication to purchase the content item; and


transmitting, to the computing system, a request to purchase the content item.

5. The method of claim 4, further comprising: receiving, from the computing system, an indication that the request to purchase the content item succeeded; and commencing, responsive to receiving the indication that the request to purchase the content item succeeded, a period during which playback at the client device is unrestricted.

6. The method of claim 1, further comprising displaying an indication of when the playback time period ends.

7. The method of claim 1, further comprising displaying a notification that that the playback time period ends after the rental time period ends.

8. The method of claim 1, further comprising ceasing playback of the content item when the playback time period ends.

9. A device comprising: a non-transitory storage device storing instructions; and a processor, wherein the processor is configured to execute instructions causing the device to: 
transmit, to a computing system, a request to initiate a rental time period for a content item; 

receive, in response to the request, a response including an indication of a rental time period, wherein initiating playback of the content item is allowed during the rental time period; 
receive, at the client device and during the rental time period, an indication to initiate playback of the content item; 


in response to receiving the indication to initiate playback of the content item, initiate a playback time period, wherein playback of the content item is allowed during the playback time period, and the playback time period ends after the rental time period ends.


10. The device of claim 9, wherein the instructions further cause the device to: transmit, to the computing system, a request for the content item.


11.The device of claim 10, wherein the request for the content item comprises a request to stream the content item.










12.The device of claim 9, wherein the instructions further cause the device to: receive an indication to purchase the content item; and transmit, to the computing system, a request to purchase the content item.


13. The device of claim 12, wherein the instructions further cause the device to: receive, from the computing system, an indication that the request to purchase the content item succeeded; and commence, responsive to receiving the indication that the request to purchase the content item succeeded, a period during which playback at the client device is unrestricted.

14. The device of claim 9, wherein the instructions further cause the device to display an indication of when the playback time period ends.

15. The device of claim 9, wherein the instructions further cause the device to display a notification that that the playback time period ends after the rental time period ends.

16. The device of claim 9, wherein the instructions further cause the device to cease playback of the content item when the playback time period ends. 

17. A computer readable storage device storing instructions executable by one or more processors to: 





transmit, to a computing system, a request to initiate a rental time period for a content item; receive, in response to the request, a response including an indication of a rental time period, wherein initiating playback of the content item is allowed during the rental time period; 
receive, at the client device and during the rental time period, an indication to initiate playback of the content item during the rental time period; and 
in response to receiving the indication to initiate playback of the content item, initiate a playback time period, wherein playback of the content item is allowed during the playback time period, and the playback time period ends after the rental time period ends.




18. The device of claim 17, wherein the instructions further cause the device to: transmit, to the computing system, a request for the content item.

19. The device of claim 18, wherein the request for the content item comprises a request to stream the content item.

20. The device of claim 17, wherein the instructions further cause the device to cease playback of the content item when the playback time period ends. 
1. A method, comprising:
receiving, at a first computing system, a request from a first client device to initiate a rental time period for a content item;
in response to receiving the request, initiating the rental time period, wherein initiating playback of the content item is allowed during the rental time period;
receiving, at the first computing system, an indication during the rental time period that playback of the content item has been initiated at a second client device; and

in response to the receiving the indication that playback of the content item has been initiated, initiating a playback time period, wherein playback of the content item at the second client device is allowed during the playback time period, and wherein the rental time period ends either:
after a time period that is greater than the playback time period, or
based on initiation of the playback time period.





2. The method of claim 1, wherein initiating transmission of the content item to the second client device comprises initiating streaming of the content item to the second client device.

3. The method of claim 1, further comprising receiving, at the first computing system, payment information from the first client device.

4. The method of claim 1, further comprising receiving, at the first computing system, a supplemental request from the first client device to purchase the content item.

5. The method of claim 4, further comprising commencing, responsive to receiving the request from the first client device to purchase the content item, a period, during which playback at the first client device and the second client device is unrestricted in perpetuity.

6. The method of claim 1, wherein initiating transmission of the content item to the second client device comprises checking registration information of the second client device.

7. The method of claim 1, wherein the first client device and the second client device are different from one another.











8. A non-transitory computer-readable medium storing instructions executable by one or more processors, the instructions comprising instructions to:
receive, at a first computing system, a request from a first client device to initiate a rental time period for a content item;
in response to receiving the request, initiate the rental time period, wherein initiating playback of the content item is allowed during the rental time period;
receive, at the first computing system, an indication during the rental time period that playback of the content item has been initiated at a second client device; and

in response to the received the indication that playback of the content item has been initiated, initiate a playback time period, wherein playback of the content item at the second client device is allowed during the playback time period, and wherein the rental time period ends either:
after a time period that is greater than the playback time period, or
when the playback time period is initiated.




9. The non-transitory computer-readable medium of claim 8, wherein the instructions to initiate transmission of the content item to the second client device further comprise instructions to initiate streaming of the content item to the second client device.

10. The non-transitory computer-readable medium of claim 8, wherein the instructions further comprise instructions to receive, at the first computing system, payment information from the first client device.

11. The non-transitory computer-readable medium of claim 8, wherein the instructions further comprise instructions to receive, at the first computing system, a secondary request from the first client device to purchase the content item.

12. The non-transitory computer-readable medium of claim 11, wherein the instructions further comprise instructions to commence, responsive to receiving the request from the first client device to purchase the content item, a period, during which playback at the first client device and the second client device is unrestricted in perpetuity.

13. The non-transitory computer-readable medium of claim 8, wherein the instructions to initiate transmission of the content item to the second client device, further comprise instructions to determine that the second client device is registered to playback the content item.

14. The non-transitory computer-readable medium of claim 8, wherein the first client device and the second client device are different from one another.




15. A content rental system, comprising: one or more processors; at least one non-transitory computer-readable medium coupled to the one or more processors, the at least one non-transitory computer-readable medium storing instructions executable by the one or more processors, the instructions comprising instructions to: 
receive, at a first computing system, a request from a first client device to initiate a rental time period for a content item; in response to receiving the request, initiate the rental time period, wherein initiating playback of the content item is allowed during the rental time period; 
receive, at the first computing system, an indication during the rental time period that playback of the content item has been initiated at a second client device; and 
in response to the received the indication that playback of the content item has been initiated, initiate a playback time period, wherein playback of the content item at the 
second client device is allowed during the playback time period, and wherein the rental time period ends either: after a time period that is greater than the playback time period, or when the playback time period is initiated.






16. The content rental system of claim 15, wherein the instructions to initiate transmission of the content item to the second client device further comprise instructions to initiate streaming of the content item to the second client device.

17. The content rental system of claim 15, wherein the instructions further comprise instructions to receive, at the first computing system, payment information from the first client device.

18. The content rental system of claim 15, wherein the instructions further comprise instructions to receive, at the first computing system, an additional request from the first client device to purchase the content item.

19. The content rental system of claim 15, wherein the instructions to initiate, transmission of the content item to the second client device, further comprise instructions to determine that the second client device is authorized to receive the content item.

20. The content rental system of claim 15, wherein the first computing system, the first client device, and the second client device are different from one another.

21. The method of claim 1, further comprising:
receiving, at the first computing system, another request to download the content item; and
transmitting, in response to the received another request to download the content item, the content item.

22. The non-transitory computer-readable medium of claim 8, wherein the instructions further comprise instructions to: receive, at the first computing system, another request to download the content item; and transmit, in response to the received another request to download the content item, the content item.

23. The content rental system of claim 15, wherein the instructions further comprise instructions to: receive, at the first computing system, another request to download the content item; and transmit, in response to the received another request to download the content item, the content item. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jerding (US 7,010,801) in view of Swix (US 6,609,253).
Regarding claim 1, Jerding discloses a method, comprising:
transmitting, to a computing system from a client device, a request to initiate a rental time period for a content item (the user chooses a content title to rent; see at least col. 8, line 66-col. 9, line 14 and col. 18, line 58-col. 19, line 23);
receiving, in response to the request, a response including an indication of a rental time period, wherein initiating playback of the content item is allowed during the rental time period (once the user chooses a tittle, the user is given a rental period to watch the content, i.e. hours, days or weeks; see at least Fig. 10 and 19B-19C, col. 18, line 58- col. 19, line 23);
receiving, at the client device and during the rental time period, an indication to initiate playback of the content item (the user can starts playing the content at anytime during the rental period; see at least col. 19, lines 35-53 and col. 28, lines 1-20); and
Jerding discloses receiving the indication to initiate playback of the content item and initiating the playback time period and wherein playback of the content item is allowed during the playback time period; as above, but is not clear about that the playback time period ends after the rental time period ends.
Swix discloses similar invention and discloses that the playback time period ends after the rental time period ends; the user is given a grace period that allows the user to playback the content after the rental period, i.e. a movie of 2 hrs is given a 60 minutes grace period; see at least Figs. 2 and 3 and col. 11, line 59-col. 12, line 65.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jerding by the teachings of Swix by having the above limitation so to establish a viewing time window during which a subscriber can watch an ordered program and enabling the subscriber to freely pause, rewind and fast forward the program so long as the end of the program does not exceed the end of the window; see at least the Abstract.

Regarding claim 2, Jerding in view of Swix disclose the method of claim 1, further comprising transmitting, to the computing system, a request for the content item (session request; Jerding; see at least col. 8, line 31-col. 9, line 14).

Regarding claim 3, Jerding in view of Swix disclose the method of claim 2, wherein the request for the content item comprises a request to stream the content item (MPEG Transport stream; Jerding; see at least col. 9, line 47-col. 10, line 32).

Regarding claim 4, Jerding in view of Swix disclose the method of claim 1, further comprising:
receiving an indication to purchase the content item; and
transmitting, to the computing system, a request to purchase the content item (Jerding; see at least col. 8, line 31-col. 9, line 14).

Regarding claim 5, Jerding in view of Swix disclose the method of claim 4, further comprising:
receiving, from the computing system, an indication that the request to purchase the content item succeeded (the item can be rented or purchased; Jerding; see at least col. 8, line 31-col. 9, line 14); and 
commencing, responsive to receiving the indication that the request to purchase the content item succeeded, a period during which playback at the client device is unrestricted (Jerding; see at least col. 8, line 31-col. 9, line 14 and col. 19, lines 24-53).

Regarding claim 6, Jerding in view of Swix disclose the method of claim 1, further comprising displaying an indication of when the playback time period ends (Jerding; see at least Figs. 15, 16 and 19B-19C).

Regarding claim 7, Jerding in view of Swix disclose the method of claim 1, further comprising displaying a notification that that the playback time period ends after the rental time period ends (Jerding; see at least Figs. 15, 16 and 19B-19C).

Regarding claim 8, Jerding in view of Swix disclose the method of claim 1, further comprising ceasing playback of the content item when the playback time period ends (Jerding; see at least Figs. 15, 16 and 19B-19C).

	Claim 9 is rejected on the same grounds as claim 1.
	Claim 10 is rejected on the same grounds as claim 2.
	Claim 11 is rejected on the same grounds as claim 3.
	Claim 12 is rejected on the same grounds as claim 4.
	Claim 13 is rejected on the same grounds as claim 5.
	Claim 14 is rejected on the same grounds as claim 6.
	Claim 15 is rejected on the same grounds as claim 7.
	Claim 16 is rejected on the same grounds as claim 8.
	Claim 17 is rejected on the same grounds as claim 1.
	Claim 18 is rejected on the same grounds as claim 2.
	Claim 19 is rejected on the same grounds as claim 3.
	Claim 20 is rejected on the same grounds as claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426